Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tenmit Afework on May 05, 2022.

In the claims:
1.         (CURRENTLY AMENDED)  A method for HTTP service fingerprint and classification using machine learning, the method comprising:
training a HTTP-based machine-learning model, using machine-learning training techniques and a historical dataset of labelled Access Point HTTP service response features collected by a feature extractor module;
generating the HTTP-based machine-learning model to perform classification of HTTP services;
collecting, by a collector module, HTTP service response packets from multiple HTTP servers having known classification labels;
extracting, by the feature extraction module, features from the collected HTTP service response packets;
labelling the extracted features from the HTTP service response packets, using labels from a set of classes defined according to a classification objective of the HTTP-based machine-learning model;
selecting a set of features from the labelled HTTP service response packet features, using feature selection techniques, that are the best suitable features to be used in the HTTP-based machine-learning model; and
classifying to perform classification of HTTP services by: 
using the HTTP-based machine-learning model trained with labelled samples of labelled HTTP service response packet features 
selectively applying a second machine learning model that collects data present inside an HTTP body of the HTTP service response packets, and
selectively applying a third machine learning model that extracts human readable text information of a page rendered by a user browser.



Reasons For Allowance

Claims 1 – 7 and 9 – 21 are allowable and all previous rejections are withdrawn.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 7 and 9 – 21 are allowable over the prior art since the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s independent claims. 
The Examiner asserts the prior art of record does not reasonably suggest Applicant’s innovative concept and independent claim language, in addition to the whole, of selecting a set of features from the labelled HTTP service response packet features, using feature selection techniques, that are the best suitable features to be used in the HTTP-based machine-learning model; and classifying to perform classification of HTTP services by: using the HTTP-based machine-learning model trained with labelled samples of the selected set of features from the labelled HTTP service response packet features, selectively applying a second machine learning model that collects data present inside an HTTP body of the HTTP service response packets, and selectively applying a third machine learning model that extracts human readable text information of a page rendered by a user browser.
Nandha Premnath (US Pub. No. 2018/0205749 A1) is relied upon to teach a method for HTTP-based Access Point fingerprint and classification using machine learning, the method comprising:  training an Access Point HTTP-based machine-learning model (reads on the machine-learning model trained on a vast number of samples of access point behavior to determine the observations that indicate a benign or rogue access point, see Nandha Premnath para 0021), using machine-learning training techniques  (reads on the machine-learning model trained on a vast number of samples of access point behavior to determine the observations that indicate a benign or rogue access point, see Nandha Premnath para 0021) and a historical dataset of labelled Access Point HTTP response features collected by a feature extractor module  (reads on the machine-learning model trained on a vast number of samples of access point behavior to determine the observations that indicate a benign or rogue access point, see Nandha Premnath para 0021); generating the Access Point HTTP-based machine-learning model to perform HTTP-based classification of Access Points  (reads on the machine-learning model trained to indicate a benign or rogue access point based on a received beacon frame, see Nandha Premnath para 0021 and 0032); collecting, by a collector module, Access Point HTTP response packets from multiple Access Points having known classification labels (The Examiner construes this to be an obvious limitation of the prior art’s disclosure of training the machine-learning model on a vast number of samples of access point beacon frames, see Nandha Premnath para 0021 and 0032. The Examiner asserts it would have been obvious to one of ordinary skill in the art to collect those vast number of rogue/benign access point beacon frames from some sort of collector module in order for them to be used by the machine-learning module in order to meet the needs of the algorithm); extracting, by the feature extraction module, features from the collected Access Point HTTP response packets (The Examiner construes this to be an obvious limitation of the prior art’s disclosure of determining one or more feature vectors from the vast number of samples of access point beacon frames, see Nandha Premnath para 0023, 0032 and 0039. The Examiner asserts it would have been obvious to one of ordinary skill in the art to collect those vast number of rogue/benign access point beacon frames from some sort of collector module in order for them to be used by the machine-learning module in order to meet the needs of the algorithm); labelling the extracted Access Point HTTP response packet features, using labels from a set of classes defined according to a classification objective of the Access Point HTTP-based machine-learning model (The Examiner construes this to be an obvious limitation of the prior art’s disclosure of identifying the features from a vast number of samples of access point beacon frames as those associated with benign/rogue access points, see Nandha Premnath para 0021, 0023, 0032 and 0039. The Examiner asserts it would have been obvious to one of ordinary skill in the art to collect and label those vast number of rogue/benign access point beacon frame features from some sort of collector module and with the use of some sort of labeler in order for them to be used by the machine-learning module in order to meet the needs of the algorithm); selecting a set of features from the labelled Access Point HTTP response packet features, using feature selection techniques, that are the best suitable features to be used in the Access Point HTTP-based machine-learning model (The Examiner construes this to be an obvious limitation of the prior art’s disclosure of using the variety of expected features/characteristics of an access point in the machine-learning model based on a vast number of samples of access point beacon frames, see Nandha Premnath para 0021, 0032 and 0039. The Examiner asserts it would have been obvious to one of ordinary skill in the art to select the set of benign/rogue features using some sort of technique in order for the features/characteristics to be used by the machine-learning module in order to meet the needs of the algorithm); and classifying, using the Access Point HTTP-based machine- learning model, the selected set of features from the labelled Access Point HTTP response packet features to perform HTTP-based classification of Access Points (The Examiner construes this to be an obvious limitation of the prior art’s disclosure of identifying the features from a vast number of samples of access point beacon frames as those associated with benign/rogue access points, see Nandha Premnath para 0021, 0023, 0032 and 0039. The Examiner asserts it would have been obvious to one of ordinary skill in the art to collect, label and classify those vast number of rogue/benign access point beacon frame features in order for them to be used by the machine-learning module in order to meet the needs of the algorithm); however, Nandha Premnath does not teach Applicant’s independent claim language.
AAPA (Applicant Admitted Prior Art as disclosed in the as-filed disclosure) is relied upon to teach a HTTP-based Access Point fingerprint (see AAPA para 0016 and 0025); however, integrating the teachings of AAPA do not remedy the deficiencies of Nandha Premnath.
Accordingly, the prior art of record does not suggest Applicant's independent claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571) 270-5191.  The examiner can normally be reached M-TH 6am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Criado can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN F SHAW/
Primary Examiner, Art Unit 2496